Filed 5/18/16 Marriage of Cadigan CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



In re the Marriage of VALERIE KIM and JOHN                                                   C072399
DENNIS CADIGAN.

VALERIE KIM CADIGAN,                                                            (Super. Ct. No. 05FL05617)

                   Respondent,

         v.

JOHN DENNIS CADIGAN,

                   Appellant.




         John Cadigan earned significant income from exchanging stock options and
receiving a severance after the trial court adopted a spousal and child support order in this
marital dissolution matter. Contrary to the letter and spirit of the support order, John did
not notify his former spouse, Valerie Cadigan, of the amounts he had earned. He also did
not disclose the amounts in income and expense declarations. On Valerie’s motion, the
trial court enforced the support order by awarding Valerie supplemental support and by


                                                             1
imposing a schedule by which the parties could calculate future supplemental support on
any additional income John earned. The court also awarded attorney fees to Valerie.
       John contends the trial court abused its discretion by claiming it was enforcing a
support order when really it was modifying an order without sufficient grounds to do so.
He also contends the court miscalculated the amount he owed in supplemental support by
double counting his severance and by imposing prejudgment interest. In addition, he
claims the court abused its discretion in awarding attorney fees. Except to remand for the
trial court to recalculate the support award based on its treatment of the severance pay,
we affirm the judgment. The court acted within its statutory and equitable jurisdiction by
interpreting and enforcing the order as it did, and by awarding attorney fees.
                                          FACTS
       Valerie and John married in 1987. They produced two children; Nicole, born in
1994 and who has since deceased, and Michael, born in 1997, who is severely autistic. In
1994, Valerie, who is an inactive member of the California bar, was placed on disability.
She cared for the children while John worked. In 1999, John was named chief
technology officer for a company named InsWeb. In 2005, his monthly salary was
$14,230, and he periodically received stock options.
       Valerie and John separated in 2005, and the trial court entered a dissolution
judgment in 2006. The judgment ordered John to pay Valerie $5,000 per month in family
support, subject to further order by the court or written agreement by the parties. It also
awarded John all of his InsWeb stock options.
       In 2007 and 2008, Valerie filed motions to modify support. Since 2007, John had
exercised some of his InsWeb stock options and sold the shares he received, earning over
$550,000. Valerie claimed John had not reported this information in his income and
expense declarations.
       On April 16, 2009, the parties resolved Valerie’s motion by stipulation, and the
trial court approved the stipulation as its order (the “2009 Order” or “Order”). The Order

                                             2
required John to pay Valerie $2,367 a month in child support and $4,733 a month in
spousal support, an increase in his monthly support payments of $2,100. Valerie would
receive this additional $2,100 a month in support for five years as the amortized support
based on the stock options John had exercised.
       The 2009 Order also required John to pay Valerie $10,000 in additional child
support and $10,000 in additional spousal support within 90 days of the Order. These
payments were “in full payment of all agreed upon support.”
       Of particular relevance here, the 2009 Order contained the following provisions:
       “3. [John] shall advise [Valerie] of any bonuses he receives within 15 days of
receipt, and of Insweb stock options exercised or raise[s]. [¶] . . . [¶]
       “4.5. Each party will notify the other within 15 days of any inheritance or
gifts/loans received over $500.”
       “5. The attached Dissomaster printout reflects a five-year amortization of the
proceeds received by [John] from the sale of Insweb stock options. This factor is
included in the Dissomaster printout as 9000/mo of other taxable income.”
       Despite the benefits of the 2009 Order, Valerie moved in October 2009 to vacate
the Order based in part on an alleged “unilateral mistake of law and fact and/or actual
fraud” by John. She also sought to increase spousal and child support due to changes in
state law that reduced public payments for Michael’s care and John’s alleged failure to
disclose some $857,000 in stock options and bonuses received since 2007. She asked the
court to order modified support retroactive to November 19, 2007, when she filed her
first motion to modify.
       The trial court denied Valerie’s motion. It ruled the 2009 Order resolved all
support issues arising from John’s concealed income earned until that time and was res
judicata. It also refused to modify support, as Valerie had failed to establish changed
circumstances, and the child support she received was already above guideline due to the
additional income the Order assigned to John.

                                              3
       Valerie appealed, and we affirmed the trial court’s denial of her motion. (In re
Marriage of Cadigan (Nov. 30, 2011, C064348) [nonpub. opn.].)
       Meanwhile, John continued to exercise stock options after Valerie filed her 2009
motion to set aside the Order. John notified Valerie in December 2010, March 2011,
November 2011, and January 2012, that he had exercised stock options, but he did not
provide the amounts he had received. He claimed he notified Valerie that he exercised
stock options in May, September, and November of 2011, but at trial, he provided no
written proof he notified Valerie of those transactions.
       In early 2011, Valerie’s mother died, leaving Valerie an inheritance of between
$375,000 and $380,000. Valerie did not disclose the inheritance at that time because she
did not understand the full value of her inheritance until the end of 2011. She disclosed
the inheritance in her next income and expense declaration.
       On September 9, 2011, Valerie filed a motion to modify spousal and child support
and for attorney fees. That motion is the subject of this appeal. Valerie sought
supplemental spousal support and child support based on the increase in John’s salary
and income from the stock options he exercised after the 2009 Order became effective.
She also sought to modify the Order to provide that spousal and child support be adjusted
automatically in future years in proportion to any changes in John’s income. She argued
that because the Order did not specify what information John had to provide her
regarding stock options, the Order required the parties to seek judicial modification of
support whenever John received supplemental income. To avoid having to return to court
on each such occasion, Valerie proposed the court modify the Order to require John to
pay her a percentage of his net taxable income as supplemental spousal and child support,
all to be paid within 30 days of John receiving any supplemental income.
       Opposing Valerie’s motion, John informed the court his employer, InsWeb, had
been acquired by a company known as Bankrate Corporation. John’s employment with
InsWeb ended in December 2011. InsWeb gave him severance pay equal to one year’s

                                             4
salary. John agreed to work for Bankrate for six months at an annual salary of $218,000.
If he remained with Bankrate for six months, he would receive a $20,000 bonus.
Bankrate, however, had not offered him long-term employment, and he ended his
employment there on June 28, 2012. Because InsWeb had been sold, its employees were
required to exercise all of their stock options. John submitted a spreadsheet he claimed
reflected all of the stock options he exercised in 2011.1 The spreadsheet noted John had
earned approximately $450,000 from the sale of his stock options in 2010 and 2011.
       Valerie asked the court to order John to pay for a forensic accountant in order for
her to review all of his financial information. At that hearing, John stipulated that
“income from all stock options exercised may be income available for calculation of
support.” The trial court denied Valerie’s request for an accountant, but it informed John
that it would reallocate expert witness fees if it found he had failed to disclose or had
undervalued the exercise of stock options.
       Trial opened with a disagreement about the scope of Valerie’s motion and the
court’s jurisdiction to address it. Valerie argued she was seeking to enforce the 2009
Order and its purported requirement to provide supplemental support when John earned
supplemental income from stock options and bonuses after the Order was adopted. She
was seeking to modify the Order only to impose an automatic calculation of supplemental
support when John earned additional income in the future.
       John disagreed, arguing Valerie’s motion was a motion to modify support that
presented to the court all issues related to support, and it could not be limited as Valerie
sought to do. He claimed the motion, as one to modify support, could modify support
only from the time the motion was filed in September 2011, not from the 2009 Order. He



1     John submitted the spreadsheet after Valerie had subpoenaed InsWeb for his
employment records. Valerie first learned of John’s severance pay from InsWeb’s
response to the subpoena.

                                              5
also argued the 2009 Order was silent over any kind of modification of support. It
required him only to notify Valerie of his exercise of stock options.
       At trial, Valerie and John both testified as to their understanding of the 2009 Order
and their intent regarding how the Order would affect future supplemental income by
John and supplemental support to Valerie. Initially, John objected to Valerie testifying to
the Order’s notice provision, arguing it was unambiguous and that parole evidence was
not admissible. The court offered to sustain the objection, but it informed John he would
not be happy with the court’s interpretation of the provision. John withdrew his
objection.
       Valerie testified the Order required payment of supplemental support when John
exercised stock options, but it left it to her to seek a court order to establish the amount of
additional support John owed. John testified the Order required him to notify Valerie
only if he exercised stock options, and then left it to Valerie to determine whether she
would seek supplemental support. We will discuss the parties’ testimony in detail below.
       Valerie’s forensic accountant testified John earned from exercising stock options
$14,850 in 2010, $448,459 in 2011, and $23,500 in 2012, a total of $486,809. John either
did not report or underreported these stock options in the three income and expense
declarations he filed during that time. In early 2012, John also received his one-year
severance payment from InsWeb for $211,650. John did not disclose this income in his
income and expense declaration.
       The accountant testified that in his opinion, based on the difference between the
support John actually paid and the support due on actual income, John’s unpaid support
liability from January 2009 through June 2012, including interest, was $280,923. Using a
DissoMaster bonus schedule as an aid, he opined John’s unpaid support liability for the
same time, including interest, was $249,433.
       The trial court granted Valerie’s requested relief. It awarded her $249,433 in
additional spousal and child support. It required both parties to notify the other of receipt

                                               6
of any future raises, bonuses, exercises of stock options, inheritance, or gifts, and for the
notice to include the amount of funds received. The court also required John upon the
receipt of any such income to pay additional support to Valerie according to a bonus
schedule the court attached to its order.
       The trial court stated it was enforcing the 2009 Order, not modifying it. The court
noted it had no authority to modify support absent a material change of circumstances
since the Order was filed, and it held it was “unable to categorically find that a material
change of circumstances exists upon which to modify support.” However, although
circumstances had not significantly changed, the court ruled the Order lacked “specificity
and, mindful of a significant potential for raises, bonuses, or stock option exercises, a
bonus schedule consistent with [In re Marriage of Ostler & Smith (1990) 223 Cal. App. 3d
33 (Ostler & Smith)].” The court thus included a bonus schedule with its order and
applied the support percentages used in that schedule to the stock option income John had
failed to disclose. The court commented: “While [John] both objects and bristles at the
court’s inclusion of a bonus schedule, having declined to find good cause to modify
support, the court’s focus is on effectuating the apparent original intent of the parties in
their respective disclosures to provide support appropriate to their and their son’s
circumstances.” (Original italics.)
       The trial court also awarded attorney fees and costs to Valerie. It awarded
$108,638.86 in fees under Family Code section 2030 and an additional $20,000 as a
sanction under Family Code section 271.2 It awarded $19,867 in costs under sections
2030 and 2032.




2      Further undesignated references to sections are to the Family Code.

                                              7
                                       DISCUSSION
       John appeals and raises the following contentions:
       1.     The trial court erred by denying his request for a statement of decision and
failing to address controverted issues in the decision it issued;
       2.     The court did not merely enforce the 2009 Order, but it improperly
modified the Order, erroneously relied upon parole evidence to interpret the Order, and
reached an interpretation that is not supported by the evidence;
       3.     The court exceeded its jurisdiction and abused its discretion in modifying
the Order;
       4.     The court had no authority to enforce the Order nunc pro tunc to include
stock option income earned after the Order was filed but before Valerie filed her motion;
       5.     The court erroneously counted John’s severance pay twice in calculating
support;
       6.     The court had no authority to award prejudgment interest; and
       7.     The court abused its discretion in awarding attorney fees.
       We address each argument in turn.
                                              I
                                   Statement of Decision
       John requested the trial court file a statement of decision. He asked the court to
address six primary controverted issues. The trial court denied John’s request as
untimely. However, it declared its tentative decision was its statement of decision, and it
modified its tentative decision to address some of the concerns raised by the parties.
       John contends the trial court erred by denying his request for a statement of
decision as untimely. He also claims the statement of decision is inadequate as a matter
of law, and thus the doctrine of implied findings does not apply to this appeal.




                                              8
       We agree the trial court erred by denying John’s request, as he made his request
timely. However, any error was without prejudice, as the court filed a statement of
decision. We also conclude the statement was adequate and that the doctrine of implied
findings applies.
       A party must file a request for a statement of decision within 10 days after the trial
court serves a written tentative decision. (Code Civ. Proc., § 632; Cal. Rules of Court,
rule 3.1590(d).) If the court serves the tentative decision by mail, the party is provided an
additional five days under Code of Civil Procedure section 1013, subdivision (a), to file
his request. (Staten v. Heale (1997) 57 Cal. App. 4th 1084, 1090.) To be timely filed,
however, the court must receive the request within the 15-day time period. (Ibid.)
       Here, the trial court served its tentative decision by mail on September 17, 2012.
The court received John’s request on October 2, 2012. October 2 was the 15th day after
service of the tentative decision. John’s request was thus timely made, and the trial court
erred by ruling otherwise. However, the error is without prejudice, as the trial court
issued a statement of decision anyway.
       That leaves us with deciding whether the statement is legally adequate. John
argues the statement is inadequate as a matter of law because it addressed only “selective
aspects” of the six issues he raised in his request. That the statement may not have
addressed each of the six issues he raised does not make it legally inadequate.
       “[T]he trial court is not required to respond point by point to issues posed in a
request for a statement of decision. ‘The court’s statement of decision is sufficient if it
fairly discloses the court’s determination as to the ultimate facts and material issues in the
case.’ [Citations.]” (In re Marriage of Burkle (2006) 139 Cal. App. 4th 712, 736, fn. 15.)
       The trial court’s statement of decision–17 pages long–satisfied this standard. The
court disclosed the court’s determinations of the case’s ultimate facts and material issues.
The court recited its factual findings in detail and addressed the material issues before it.
It ruled it was interpreting the Order, not modifying it. It also weighed the evidence of

                                              9
the parties’ intent for the Order and their actions since the Order was filed. It considered
the required factors for determining awards of support. In addition, it considered the
required factors for awarding attorney fees and costs in this matter. The court’s statement
of decision adequately disclosed the court’s determinations of the material issues and the
ultimate facts relevant to those issues.
       Moreover, because the statement of decision resolved the case’s controverted
issues, the doctrine of implied findings applies to this appeal. (Code Civ. Proc., § 634.)
                                             II
                                 Enforcing the 2009 Order
       John contends the court improperly modified the 2009 Order under the guise of
enforcing it. He claims Valerie sought to modify the Order, not enforce it. Even if she
was seeking enforcement, John argues the court interpreted the Order incorrectly, as it
improperly relied on parole evidence to interpret the Order, and no substantial evidence
supports the court’s interpretation. We conclude the court did not abuse its discretion by
treating Valerie’s motion as one for enforcement, as John addressed the enforcement
argument on its merits. We also conclude John forfeited his challenge to the court’s
reliance on parole evidence. Further, we conclude substantial evidence in the record
supports the court’s interpretation of the Order.
       The trial court treated Valerie’s motion as one for enforcement, and it did not
abuse its discretion in doing so. Despite referring to her motion in her briefing as one to
modify support, Valerie stated at court that she was seeking to enforce the 2009 Order.
Moreover, John understood her to be seeking enforcement of the Order as well as a
modification. In his trial brief, John restated Valerie’s argument; she claimed the 2009
Order’s requirement that he notify her of exercised stock options was “an agreement to
automatically modify child and spousal support according to some unspecified formula
. . . [to] ‘reimburse’ her for amounts she claims should have been paid pursuant to the



                                             10
[2009 Order].” John described her argument as interpreting the Order to require
supplemental support.
       John was not prejudiced by the court’s treating the motion as one for enforcement.
In his trial brief, he addressed the enforcement argument on its merits. He acknowledged
his income from stock options “received over a period of years must be considered in
setting support.” However, he claimed the 2009 Order unambiguously obligated him
only to notify Valerie if he exercised future options. He contended the parties resolved
the issue of stock option income from past and future exercises of stock options in the
2009 Order, in which he agreed to add $9,000 a month, or $108,000 a year, to his gross
income calculations for the next five years to amortize his stock option income.
       Where, as here, both parties argued before the trial court the issue of whether it
should interpret and enforce the Order to require supplemental support upon future
exercises of stock options, the trial court did not abuse its discretion or act outside its
jurisdiction in considering that issue.
       We turn to the trial court’s interpretation and enforcement of the 2009 Order.
John contends the Order was an unambiguous and integrated agreement that, on its face,
did not require the use of bonus tables or otherwise require supplemental support. He
claims the court erred in determining the Order was ambiguous and admitting Valerie’s
testimony to determine the parties’ intentions. He also claims the evidence does not
support the court’s interpretation of the Order. We conclude John has forfeited his first
contention, and his second does not withstand critical review.
       John has forfeited his claim against the trial court’s admission of extrinsic
evidence to interpret the Order. At trial, John initially objected when Valerie was asked
for her understanding of the Order’s provision that required John to notify her when he
exercised stock options. He claimed the provision was unambiguous and did not require
extrinsic evidence for its interpretation. The trial court stated it was willing to sustain the
objection, but it thought John would not like its interpretation of the provision. The court

                                              11
asked John if he wanted to exclude extrinsic evidence of the parties’ understanding. John
did not, and he withdrew the objection.
       Because John intentionally withdrew his objection at trial that extrinsic evidence
was inadmissible due to the Order’s clarity, he cannot raise the same argument here. (In
re Carrie W. (2003) 110 Cal. App. 4th 746, 755.) We thus presume the trial court
correctly determined from the extrinsic evidence that the Order was reasonably
susceptible to more than one meaning, and it lawfully relied upon that evidence to aid its
work of interpretation.
       We thus are left with determining whether the trial court reasonably interpreted the
Order. When interpreting a stipulation and court order, we apply the following rules of
contractual interpretation: “ ‘A contract must be so interpreted as to give effect to the
mutual intention of the parties as it existed at the time of contracting, so far as the same is
ascertainable and lawful.’ (Civ. Code, § 1636.) ‘The language of a contract is to govern
its interpretation, if the language is clear and explicit, and does not involve an absurdity.’
(Civ. Code, § 1638.) ‘When a contract is reduced to writing, the intention of the parties
is to be ascertained from the writing alone, if possible . . . .’ (Civ. Code, § 1639.)
       “Parol or extrinsic evidence is admissible to resolve an ambiguity. (Garcia v.
Truck Ins. Exchange (1984) 36 Cal. 3d 426, 435; Pacific Gas & E. Co. v. G. W. Thomas
Drayage etc. Co. (1968) 69 Cal. 2d 33, 38; Code Civ. Proc., § 1856, subd. (g).). . . . The
trial court’s resolution of an ambiguity is . . . a question of law if no parol evidence is
admitted or if the parol evidence is not in conflict. However, where the parol evidence is
in conflict, the trial court’s resolution of that conflict is a question of fact and must be
upheld if supported by substantial evidence. (Id. at p. 1166.)” (WYDA Associates v.
Merner (1996) 42 Cal. App. 4th 1702, 1710.)
       John has already conceded the income he earned from stock options was available
to provide supplemental support. However, he contends the court without any basis
unreasonably interpreted the Order to guarantee Valerie supplemental support

                                               12
automatically and to imply an intent by the parties to have the Order include a
mechanism for calculating that support. He also contends he did not violate the Order by
giving Valerie notice of only the fact he had exercised a stock option, but rather complied
strictly with the Order’s terms. He thus claims the trial court did not just enforce the
Order, but it unlawfully modified the Order by providing supplemental support
automatically, providing a mechanism to calculate that support in the future, and
imposing a requirement to provide a more detailed notice of future supplemental income,
all without basing its ruling on a significant change of circumstances.
       Valerie, on the other hand, argues the trial court reasonably interpreted the Order.
She asserts both she and John understood the Order required payment of supplemental
support, and the Order’s notice provision was based on that understanding. She does not
contend the schedule to calculate future supplemental support was part of the Order.
However, she argues the court could impose the schedule as a remedy to John’s breach of
the Order’s notice provision, and pursuant to its equitable power to make substantial
justice between the parties.
       The extrinsic evidence supports the trial court’s interpretation of the 2009 Order as
guaranteeing Valerie supplemental support whenever John earned additional income
from bonuses and stock options. Valerie testified the notice provision was included in
the Order because John’s stock options could not be valued until they were exercised.
Her right to support from the options exercised prior to the Order had been settled with
the Order, but John held many more options that could not be valued until they were
exercised. The notice provision was included in the Order “so when he sold [a stock
option] he would notify me that he sold it, tell me the amount, and then we would come
into Court or settle it on a bonus scale or some DissoMaster scale, something like that.”
“I can’t get anything done without coming back to court. That is–that is why I’m here.”
Valerie stated that with this action, “[a]ll I’m trying to do is have the agreement we



                                             13
reached in April of 2009, the stock options, actually given a value, and the support
figured out from there going forward.”
       John’s testimony is not dissimilar. When John signed the stipulation that became
the 2009 Order, he understood he was required to notify Valerie in the future if he
received any bonuses or exercised any stock options. John also agreed that at his
deposition, he testified he understood he was to notify Valerie of the amount of stock
options he exercised because at the time of the Order, the options’ value could not be
determined.
       When asked if he knew that he was required to provide this information to Valerie
because she was entitled to a percentage of his additional income as supplemental
support, John said he did not know if he read that much into it. However, he next
testified that he understood Valerie needed to know about his exercising stock options or
receiving bonuses because she needed the information to return to court to adjust support.
He also understood that if Valerie returned to court, she would use some type of bonus
schedule or a program to calculate the additional support due.
       John stated he gave Valerie minimal information when he notified her about
exercising stock options because that was all the 2009 Order required him to do. At his
deposition, John stated he provided Valerie with “as little [information] as possible”
about his stock options. John understood he was to provide Valerie information about
income from his stock options because she may have been entitled to some payment from
his exercising the options. Despite this understanding, he gave Valerie little information
because doing so, in his opinion, satisfied the terms of the Order. He also knew Valerie
might come back to court to have a DissoMaster prepared reflecting the new income and
obtain an order, but he assumed Valerie would just ask him more questions. In his
deposition, John stated he gave Valerie little information because he always assumed
Valerie “would request a DissoMaster, I would fill it out, and then it’s all legal.” At trial,
he clarified that he meant to say an income and expense declaration in his deposition, not

                                             14
DissoMaster. He would not have to go back to court to fill out a declaration. It was not
his understanding that the only way Valerie could obtain supplemental support would be
through a court motion.
       From this testimony, we find substantial evidence to support the trial court’s
interpretation of the 2009 Order. Both parties believed the Order entitled Valerie to
supplemental support when John earned additional income from bonuses and stock
options. Both parties understood the notice required of John was to provide Valerie the
information she needed to obtain the supplemental support. John even understood the
Order did not require Valerie to have to go to court to obtain the support; she would be
entitled to it just by his completing an income and expense declaration. In addition, John
believed that if Valerie returned to court, she would use some type of schedule like a
DissoMaster to determine the amount he would owe.
       From this evidence, the trial court reasonably determined the Order guaranteed
Valerie supplemental support upon John earning additional income from bonuses and
stock options. The very purpose of the Order’s notice requirement was to make this right
effective.
       We also conclude the trial court lawfully exercised its discretion by imposing a
more detailed notice requirement and a schedule to calculate future supplemental income.
The court had authority to enforce the Order “by any other order as the court in its
discretion determines from time to time to be necessary.” (§ 290.) John believed the
Order contemplated Valerie using some type of schedule to calculate the amount due.
The parties also understood that despite the Order’s sparse description of the notice
requirement, its purpose could be met only if John provided Valerie the amounts he
earned in additional income, something John did not do. The court’s response to this
evidence equitably implemented the parties’ intent, and did not constitute an unlawful
modification of the Order.



                                            15
       Because we affirm the trial court’s enforcement, we need not address John’s
arguments alleging the court wrongfully modified the Order. We also reject John’s
assertion that the court violated the nunc pro tunc doctrine by ordering supplemental
support for additional income John earned after the 2009 Order was entered but before
Valerie filed this motion in September 2011. The court was enforcing the Order, not
modifying it, and thus had jurisdiction to order John to pay support on income earned
after April 2009 and before September 2011.
                                            III
                        Supplemental Support Based on Severance
       John contends the trial court in effect charged him twice for support based on his
severance pay from InsWeb. We agree the court charged him twice to an extent, and we
will remand the matter for the court to adjust the award of supplemental support
accordingly.
       Recall that the 2009 Order required John to pay $7,100 in monthly support for five
years based on his monthly salary and the additional income he had earned from
exercising stock options prior to the Order’s filing. In 2012, John in effect received two
salaries: his severance pay of one year’s salary from InsWeb, and his monthly salary
from Bankrate. Thus, the supplemental support award had to be based on the “salary”
that was in addition to the salary on which the primary support award was based.
       During the proceedings on Valerie’s motion, John also moved to modify support
because he was unemployed by the end of June 2012, after his employment with
Bankrate ended. The trial court denied his motion, ruling (on Oct. 12, 2012) that since he
was paid through December 31, 2012, the motion was premature. The court’s denial was
“without prejudice to his employment and income status as of January 1, 2013.”
       However, when the court awarded Valerie supplemental support based on John’s
stock options and bonuses, it based the award in part on John’s severance pay from
InsWeb and not on his salary from Bankrate. If, by doing so, the court concluded John’s

                                            16
primary support obligation of $7,100 per month during 2012 was based on his income
from Bankrate and not the severance pay, the court based his primary support obligation
for the last six months of 2012 when he was unemployed on the last six-months’ worth of
severance pay, an income for which John was already charged for supplemental support.
Under this reasoning, John’s motion to modify was ripe when he became unemployed.
       On the other hand, if the court assumed John’s primary support obligation was
based on his severance pay from InsWeb, treating it as a monthly salary spread over 12
months (hence, the court held his motion to modify was not ripe until the end of that 12-
month period), then the court should have based the supplemental support award on
John’s six-month salary from Bankrate, not the 12-month severance pay.
       Because the court’s ruling and its reasoning are conflicting, we remand the matter
for the court to recalculate the supplemental support award.
                                             IV
                              Award of Prejudgment Interest
       In calculating the amount owed in supplemental support, the trial court added
interest at the rate of 10 percent starting 30 days after John received income from
exchanging a stock option or a bonus. The total interest awarded was $15,524.
       John contends the court erred in awarding this interest. He refers to the interest as
prejudgment interest, and asserts the court had no authority to award prejudgment interest
under Civil Code section 3287. That statute mandates a trial court to award prejudgment
interest on an amount of damages that are certain or capable of being made certain
(liquidated), and it authorizes a trial court, within its discretion, to award prejudgment
interest upon a breach of contract claim where the damages are unliquidated. (Civ. Code,
§ 3287, subds. (a), (b).) John argues Valerie could not recover prejudgment interest
under either option.
       John mischaracterizes the trial court’s award of interest as prejudgment interest. It
actually is postjudgment interest imposed by statute on John’s arrearages under the 2009

                                             17
Order’s obligation to pay supplemental support. (Code Civ. Proc., §§ 685.010, 685.020.)
As we have explained, the court interpreted the 2009 Order to require supplemental
support upon John’s receipt of income from exchanging stock options. It thus imposed
interest from the time those obligations became due and for so long as the arrearages
remained unpaid. The court did not err in doing so.
                                               V
                                        Attorney Fees
       The trial court awarded Valerie $108,638.86 in attorney fees under section 2030, a
need-based award to ensure parity of legal representation, and it awarded $20,000 in
attorney fees under section 271 as a sanction. The court also awarded Valerie $19,867 in
costs under sections 2030 and 2032.
       John contends the trial court abused its discretion by awarding Valerie her attorney
fees and costs. He claims the amount awarded in fees is not supported by the evidence;
the court wrongly refused to provide a computation of its award; and the court failed to
determine, and could not have determined, that the amount of fees and costs were
“reasonably necessary” for Valerie to maintain her action. (§ 2030, subd. (a)(1).) We
disagree with John’s contentions and affirm the award.
       We must affirm an award of attorney fees absent a showing that the trial court
clearly abused its discretion. We reverse only if no judge could reasonably have made
the order, considering all of the evidence viewed most favorably in support of the order.
(Marriage of Sullivan (1984) 37 Cal. 3d 762, 768-769.)
       While the court has considerable latitude in granting or denying a fee award, “ ‘its
decision must reflect an exercise of discretion and a consideration of the appropriate
factors. [Citations.]’ [Citation.] The trial court’s discretion in this area is thus limited by
the statutes that enable the exercise of that discretion.
       “Under section 2030, subdivision (a): ‘During the pendency of a proceeding for
dissolution of marriage . . . , the court may, upon (1) determining an ability to pay and

                                              18
(2) consideration of the respective incomes and needs of the parties in order to ensure that
each party has access to legal representation to preserve all of the party’s rights, order
any party . . . to pay the amount reasonably necessary for attorney’s fees and for the cost
of maintaining or defending the proceeding.’ . . . Under section 2032: ‘(a) The court
may make an award of attorney’s fees and costs under Section 2030 . . . where the
making of the award, and the amount of the award, are just and reasonable under the
relative circumstances of the respective parties. [¶] (b) In determining what is just and
reasonable under the relative circumstances, the court shall take into consideration the
need for the award to enable each party, to the extent practical, to have sufficient
financial resources to present the party’s case adequately, taking into consideration, to the
extent relevant, the circumstances of the respective parties described in Section 4320 [the
factors for determining spousal support] . . . . Financial resources are only one factor for
the court to consider in determining how to apportion the overall cost of the litigation
equitably between the parties under their relative circumstances.’ ” (In re Marriage of
Keech (1999) 75 Cal. App. 4th 860, 866-867 (Keech), original italics.)
        “ ‘The major factors to be considered by a court in fixing a reasonable attorney’s
fee [include] “the nature of the litigation, its difficulty, the amount involved, the skill
required and the skill employed in handling the litigation, the attention given, the success
of the attorney’s efforts, his learning, his age, and his experience in the particular type of
work demanded [citation]; the intricacies and importance of the litigation, the labor and
the necessity for skilled legal training and ability in trying the cause, and the time
consumed. [Citations.]” [Citations.]’ [Citation.]” (Keech, supra, 75 Cal.App.4th at p.
870.)
        John initially claims the trial court abused its discretion because it awarded
significantly more in fees and costs than it found Valerie had expended. John points to a
line in the court’s decision where the court stated: “In pursing the enforcement of the
instant action, Valerie has incurred significant fees ($33,500) and costs ($16,000) . . . .”

                                              19
However, the court went on to state Valerie had incurred over $250,000 in total fees in
trials and an appeal, against which she had paid $187,000.
        At trial in August 2012, Valerie testified she had incurred $90,000 in fees on this
enforcement motion, and her attorneys estimated she would incur an additional $40,000
to bring the matter to trial. Valerie also stated she had incurred between $15,000 and
$16,000 in expert witness costs, and she anticipated incurring more when the expert
testified at trial.
        Valerie’s trial attorneys submitted detailed billing statements in support of
Valerie’s fee request. They documented that Valerie had incurred $72,206.36 in fees on
this matter through June 2011. Counsel also stated she anticipated another $40,000 in
fees to try the case. John introduced no evidence to contradict these facts. Accordingly,
the evidence was sufficient to support the amounts the court awarded in fees and costs. 3
        John faults the court for not providing a calculation showing how it arrived at its
final fee award after he specifically asked for one as part of his request for a statement of
decision. He also contends the court did not consider whether the fees it awarded were
reasonably necessary for Valerie to maintain her action. As stated earlier, a statement of
decision need state only ultimate facts rather than evidentiary facts. (Ingredient
Communication Council, Inc. v. Lungren (1992) 2 Cal. App. 4th 1480, 1497.) The court’s




3       John contends counsel’s billing statements were not admitted into evidence. On
the first day of trial, the court stated one of the issues before it was the award of attorney
fees. However, the court refused to take judicial notice of the case file, asking the parties
instead to seek judicial notice of the particular documents the parties referenced during
their cases. Valerie apparently did not request the court take judicial notice of her request
for fees and supporting declarations, which included the billing statements. But she did
not need to. When the court addressed attorney fees, it was addressing her request for
fees and the supporting evidence. Valerie did not need to ask the court to take judicial
notice of a motion it was adjudicating.

                                              20
statement of decision stated the ultimate facts on which it based is award, and it disclosed
its consideration of the reasonableness of the fees.
       The statement of decision stated the court’s analysis for awarding fees. It reads:
“Family Code section 2030 introduces such factors as income disparity, income and
needs assessments, the costs of maintaining or defending, ability to pay, trial tactics,
spousal intransigence, while Family code section 2032(b)’s ‘just and reasonable’ test
states that even if a ‘party could pay the party’s own attorney’s fees and costs is not itself
a bar to an order that the other party pay part or all of the fees and costs requested.’ In
other words, despite reference to a party’s means, ‘[f]inancial resources are only one
factor for the court to consider.’ In addition, various other factors may be considered by
the court in an award of attorney fees and costs; for example, a party’s resources, a
party’s fiduciary breach, and a proceeding to modify support. This is a proceeding in
which [Valerie] has demonstrated not merely an income disparity compelling relief
pursuant to Family code section 2030, but tactics perpetrated by [John] that compelled
Valerie to maintain suit with a concomitant affect pursuant to Family code section 271.”
(Fns. omitted.)
       The income disparity was obvious. Valerie’s net worth was around $30,000,
while John’s declared net worth was approximately $935,000. The court wrote:
“Valerie’s declaration establishes her limited means; while, John’s, in contrast, displays
not only significant means but contains information deliberately designed to mislead. [¶]
. . . John, by his selective effort at candor, has done himself a significant disservice.”
       The court stated the “parties’ separation has reciprocally affected each former
partner: father has emerged more fiscally sound, while mother has emerged more fiscally
modest and deeply reliant on father, her mother, and occasionally others. Father has
extinguished debts, mother has incurred debts. [¶] . . . It cannot be readily ignored that
Valerie, in the meantime, has incurred significant debt in the furtherance of this action for
support based on John’s obfuscating efforts for attorney fees, and expert costs. When

                                              21
balanced against the assets and income this family has, the expenditure of tens of
thousands of dollars to pursue an appropriate allocation of support has placed Valerie, at
the very least, in an untenable and unwarranted position.”
       The court placed significant emphasis on John’s recalcitrance in providing Valerie
with complete notice under the 2009 Order of the amount he earned on stock options and
in omitting or understating the value of his exercised stock options in his income and
expense declarations. John did not disclose the sums he had received from stock options
until after Valerie filed a discovery motion. The court wrote: “Simply put, John has
failed to both accurately and properly characterize sums received in what emerges as a
patent effort to minimize his receipts and the concomitant fiscal affect toward any
ultimate support order. [¶] . . . John, taking a puerile approach, subsequently claims he
submitted a spreadsheet detailing sums received. He did. But after Valerie made
substantial inquires, filed discovery requests, and an order to show cause. And John’s
spreadsheet, while revealing, also followed Valerie’s receipt of his employment records,
her retention of a forensic accountant, and her evidence pursuit to determine with
particular accuracy what John received. [¶] . . . John’s approach is neither laudable nor
without concomitant affect.”
       The court also noted: “As it stands, [John] complains that Valerie is litigious by
enforcing a motion to obtain support commensurate with his stock option redemption,
ignoring his complicity in forcing this matter to hearing. This, too, is not without affect
as it will pertain to Valerie’s prayer for attorney fees.”
       The trial court fully explained the evidentiary and ultimate facts upon which it
based its order. The parties were in disparate financial conditions. Valerie had to incur
the costs of pursuing this matter due to John’s refusal to disclose the amounts he received
from exercising his stock options despite his concession that those funds were available
for providing supplemental support. It was not until Valerie pursued discovery that John
disclosed the income he had gained.

                                              22
       Moreover, as the court that held the trial, the court was able to address all of the
factors suggested in Keech to evaluate the necessity of the work Valerie’s attorneys
performed. It observed counsel’s performance. It also had before it counsel’s billing
statements to consider the reasonableness of counsel’s actions and the time expended. To
the extent the court’s analysis of these points is not included in the record, we presume
the court applied the law and fulfilled its duty to consider the reasonableness of counsel’s
actions in light of the evidence.
       Even if, for purposes of this discussion, the award may be excessive, John’s
conduct would justify it. The intentional omission in his declarations of income he
earned from stock options and his refusing to provide that information to Valerie is what
led to this matter. Knowing his additional income was available for supplemental
support, John did all he could to prevent Valerie from obtaining that support. Such
intransigence only added to the expense of this matter and led to Valerie incurring more
fees and costs than would have been required otherwise. That factor also supports the
court’s determination of reasonableness, its award of fees, and its award of sanctions.
(See In re Marriage of Kozen (1986) 185 Cal. App. 3d 1258, 1264 [large fee award upheld
in part due to husband’s lack of cooperation in discovery and his concealment and
improper accounting of community funds].)
                                      DISPOSITION
       The matter is remanded for the trial court solely to recalculate the support award
as it reflects John’s severance pay from InsWeb, consistent with this opinion. In all other




                                             23
respects, the judgment is affirmed. Costs on appeal are awarded to Valerie. (Cal. Rules
of Court, rule 8.278(a).)



                                                      NICHOLSON            , Acting P. J.



We concur:



      ROBIE                 , J.



      MAURO                 , J.




                                           24